UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7707


MICHAEL R. D’ALESSANDRO,

                Plaintiff – Appellant,

          v.

THE COUNTY OF MONTGOMERY; MONTGOMERY COUNTY SHERIFF; JOHN
DOE, Sheriff’s Officer; RICHARD DOE, Sheriff’s Officer;
SHADY GROVE ADVENTIST HOSPITAL; HASHMETH, M.D.; DEFENDANTS
1-10 (real names unknown),

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02841-PJM)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Richard D’Alessandro, Appellant        Pro Se.       Patricia
Lisehora Kane, COUNTY ATTORNEY’S OFFICE,       Rockville,   Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael R. D’Alessandro appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying his motion for reconsideration.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.             D’Alessandro v.

County of Montgomery, No. 8:08-cv-02841-PJM (D. Md. filed Aug.

14, 2009; entered Aug. 17, 2009; Dec. 17, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2